Exhibit REGISTRATION RIGHTS AGREEMENT by and among Ingles Markets, Incorporated and Banc of America Securities LLC Wachovia Capital Markets, LLC BB&T Capital Markets, a division of Scott & Stringfellow, LLC Dated as of May 12, 2009 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of May 12, 2009, by and among Ingles Markets, Incorporated, a North Carolina corporation (the “Company”), and Banc of America Securities LLC, Wachovia Capital Markets, LLC and BB&T Capital Markets, a division of Scott & Stringfellow, LLC (collectively, the “Initial Purchasers”), each of whom has agreed to purchase the Company’s 8-7/8% Senior Notes due 2017 (the “Initial Securities”) pursuant to the Purchase Agreement (as defined below). This Agreement is made pursuant to the Purchase Agreement, dated April 30, 2009 (the “Purchase Agreement”), between the Company, and the Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for the benefit of the holders from time to time of the Initial Securities, including the Initial Purchasers.In order to induce the Initial Purchasers to purchase the Initial Securities, the Company has agreed to provide the registration rights set forth in this Agreement.The execution and delivery of this Agreement is a condition to the obligations of the Initial Purchasers set forth in Section 5(f) of the Purchase Agreement. The parties hereby agree as follows: SECTION
